Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  Lin et al.(2021/0399864) is cited to show a system which is considered pertinent to the claimed invention.

  3.   Claims 1-20 are allowed.
For claims 1-20, the prior art fails to teach a combination of receiving the data in a broadband, the RU information comprises allocation information on that the broadband comprises 12 guard tones, a 3044-tone RU, five DC tones, and 11 guard tones when the broadband is defined as only a single full bandwidth based on the RU information, and the RU information comprises allocation information on that the broadband comprises 12 guard tones, a first 996-tone RU, one null tone, a 26-tone RU, one null tone, a second 996- tone RU, one null tone, a 26-tone RU, one null tone, a third 996-tone RU, and 11 guard tones when the broadband comprises three 996-tone RUs based on the RU information.

4.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476